Citation Nr: 1419228	
Decision Date: 04/30/14    Archive Date: 05/06/14

DOCKET NO.  06-19 045	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


ATTORNEY FOR THE BOARD

L. Pelican, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from November 1968 to March 1970.  

This matter comes before the Board of Veterans' Appeals (the Board) from an April 2006 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  In September 2011, the Board remanded the issue of entitlement to TDIU.  A September 2013 rating decision and Supplemental Statement of the Case (SSOC) by the RO in Reno, Nevada, denied entitlement to TDIU.  The matter is now before the Board.

The Board has not only reviewed the Veteran's physical claims file, but also his electronic claims file to ensure a total review of the evidence.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.  VA will notify the Veteran if further action is required.


REMAND

In connection with his TDIU claim, VA scheduled the Veteran for a general medical Compensation and Pension examination in May 2013.  However, the Veteran failed to show up for the examination.  The May 2013 letter sent to the Veteran regarding his scheduled examination indicated that he could not be reached at the telephone number listed in VA records.  Additionally, the letter did not inform the Veteran of the consequences of his failure to attend the examination without good cause, or of what constitutes good cause.

Though it is the Veteran's duty to keep VA updated as to his current address, the Board will give the Veteran the benefit of the doubt as to whether he received sufficient notice of the previously scheduled examination and will afford an additional opportunity for him to appear.  The Veteran is advised that failure to report for a VA examination, without good cause, may have adverse consequences on his claim.  See 38 C.F.R. § 3.655 (2013).  The duty to assist is a two-way street.  If the Veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the relevant evidence.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).

Accordingly, the case is REMANDED for the following actions:

1.  Obtain all outstanding VA treatment and evaluation records relating to the Veteran's service-connected disabilities.  All records received should be associated with the claims file.

2.  Inform the Veteran of the RO's inability to obtain Social Security Administration disability records in accordance with 38 C.F.R. § 3.159(e) (2013).  Notify the Veteran (a) of the specific records VA was unable to obtain; (b) briefly explain the efforts that VA made to obtain those records; (c) describe any further action to be taken by the VA with respect to the claim; and (d) inform the Veteran that he is ultimately responsible for providing the evidence.  The Veteran must then be given an opportunity to respond.

3.  When the above actions have been accomplished, to the extent possible, afford the Veteran an examination by an appropriate examiner to determine the effect of his service-connected disabilities on his ability to obtain or retain substantially gainful employment.  The examiner should review the Veteran's claims file, including a copy of this remand, in conjunction with the examination.  Any indicated studies or diagnostic tests should be performed.

The examiner should also provide information as to whether the Veteran's service-connected disabilities (i.e., essential tremor and chronic brain syndrome residual of encephalitis), either singly or in combination, result in the Veteran being unable to obtain or retain substantially gainful employment consistent with his educational and work background.  If additional examinations are necessary to provide the requested information, such should be scheduled.  If the Veteran's service-connected disabilities do not singly or cumulatively render him unemployable, the examiner should report the type or types of employment in which the Veteran would be capable of engaging with his current service-connected disabilities, given his current skill set and educational background.

4.  The Veteran is hereby notified of his responsibility to report for his scheduled examination and to cooperate in the development of his claim, and that failure to report for a VA examination, without good cause, may have adverse consequences on his claim.  

5.  In the event that the Veteran does not attend any scheduled examination, VA must document in the claim file all attempts to schedule the Veteran for the examination, including that notice scheduling the examination was sent to his last known address and whether any notice was returned as undeliverable.

6.  After ensuring that the requested actions are completed, the RO or AMC should take any other development actions deemed warranted and readjudicate the claim on appeal.  If the benefit sought is not fully granted, the RO or AMC must furnish a Supplemental Statement of the Case (SSOC) before the claims file is returned to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
S.S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

